DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 09/14/2022.
Claims 1-2, 11, and 20 have been amended.
Claims 12, 13, and 15 have been cancelled.
Claims 1-11, 14, and 16-20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 09/14/2022, with respect to claims 1-11, 14, and 16-20 rejected under 35 USC 103 have been fully considered and are persuasive.  The 103 rejection of claims 1-11, 14, and 16-20 has been withdrawn. 
Applicant's arguments filed 09/14/2022 with respect to the 101 rejection have been fully considered but they are not persuasive.

Applicant argues #1:
Prong 1 of Step 2A 
The Office argues that the claims fall within the methods of fundamental economic principles and practices as the claimed subject matter relate to determining a rating factor as related to insurance underwriting. Initially, Applicant notes that the claims are not merely fundamental economic principles as it relates to insurance underwriting. The claimed technology is directed towards a geocoded territory rating system that uses a trained machine learning model to generate shapefiles including customized geometric shapes associated with subregions based on patterns associated with neighborhoods or sub-regions. This is not merely fundamental economic principles and practices relate to insurance underwriting. 
Further, as the MPEP acknowledges, "software is not automatically an abstract idea" and "[t]he term 'certain' qualifies the 'certain methods of organizing human activity' grouping as a reminder of several important points." MPEP 2106.04(a)-(a)(2)(II). "First, not all methods of organizing human activity are abstract ideas." MPEP 2106.04(a)-(a)(2)(II). As such, even if the claims were directed to a method of organizing human activity, which Applicant denies, that alone is insufficient to render the claims as reciting an abstract under Prong 1 of Step 2A. Instead, the MPEP emphasizes that the term 'certain' is a reminder that "this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances." Id. (emphasis added).
The MPEP is explicit that the subgrouping of "'managing personal behavior or relationships or interactions' between people includes social activities, teaching, and following rules or instructions." MPEP 2106.04(a)-(a)(2)(II)(C) (emphasis added). Even if the claimed technology were to be limited to organizing human activity, which Applicant denies, this is not a social activity, teaching, or following rules or instructions. Additionally, this is not a basic, longstanding practice or other fundamental activity performed by humans for hundreds of years, such that it is a building block in some aspect of human society or interaction.
Accordingly, claims 1-20 do not recite a judicial exception and are eligible at Prong 1 of Step 2A. For at least these reasons, claims 1-20 recite patentable subject matter.


Examiners response:
The Examiner respectfully disagrees, with regards to the limitations which use a trained machine learning model to generate shapefiles including customized geometric shapes associated with subregions based on patterns associated with neighborhoods or sub-regions, the machine learning model is recited is at a high level of generality such that is amounts to a generic computer component being used as a tool to perform repetitive calculations, akin to organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).  Further limiting the claims to organize the location data into shapfiles does not render the claims patent eligible under 35 USC 101 as shapefiles are a well-understood routine, and conventional format for storing GIS data, as evident in the prior art  (see NPL What is a Shapefile?, Dec. 30, 2015, which discloses “The shapefile format is now a common format for storing vector GIS data. Shapefiles store non-topological vector data along with related attribute data. Developed by Esri, shapefiles are now an open format and is a popular option for data transfer… The shapefile was first introduced in the early 1990s with the debut of ArcView 2.”), again akin to Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).  Here there is no improvement, as its evident that’s its well within the computers capabilities to perform these functions, and the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).
With regards to applicant’s arguments that the claims do not recite an abstract idea in the organizing human activity category of ideas, the Examiner respectfully disagrees, the claims are directed towards analyzing and organizing information related to properties in a geographic region, and then using this information to generate and provide a rating a factor for the property, the rating factor being used for insurance purposes, this falls into the fundamental economic practices (insurance) as well a commercial and legal interaction, but for the recitation of generic computer components.  
With regards to applicant’s arguments that the claims are not directed towards a basic, longstanding practice or other fundamental activity performed by humans for hundreds of years, the courts have used the phrases "fundamental economic practices" or "fundamental economic concepts" to describe concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term "fundamental" is used in the sense of being foundational or basic, and not in the sense of necessarily being "old" or "well-known." See, e.g., In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (see MPEP 2106.04(a)(2)). “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” (MPEP 2106.04(I)).
	For the reasons above, applicant’s arguments are not persuasive. 
Applicant argues #2:
Prong 2 of Step 2A 
Applicant respectfully submits that the eligibility analysis should conclude at Prong 1 of Step 2A because the claims do not recite subject matter within any the enumerated groupings of abstract ideas. However, even assuming arguendo that the analysis properly continues to Prong 2 of Step 2A, the claims are eligible because the Office fails to prove that the claims as a whole are not integrated into a practical application at Prong 2.
The MPEP is emphatic that the Supreme Court has long distinguished between principles themselves that are patent ineligible and the integration of those principles into practical applications that are patent eligible. MPEP 2106.04(d). "A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Id.
Examples of where claimed subject matter is integrated into a practical application include: where the claimed element(s) reflect an improvement in the functioning of a computer or an improvement to other technology or technical field; or where the claimed element(s) are applied or used in some meaningful way beyond generally linking use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize an exception. Id. The MPEP is explicit that it is critical that examiners consider the claim as a whole when evaluating whether the judicial exception is meaningfully limited by integration into a practical application of the exception." Id.
The independent claims each provide improvements to the technical field of geographic region analysis. The independent claims are directed towards a machine learning system that is trained to output shapefiles including customized geometric shapes by analyzing patterns associated with neighborhoods or sub-regions. Generation of different shape files associated with different profiles allows for increased computation efficiency as it facilitates the geocoded territory rating system to efficiently identify regions having specific profiles (e.g., close to lake and having a specific type of housing) by selecting associated shape files of those profiles. See e.g., paragraph [51] of the present application. Thus, the claimed subject matter provides an efficient geocoded territory rating system for analyzing geographical regions using a trained machine learning model based on neighborhood or sub-region patterns and using generation of shapefiles for different profiles.
Thus, even if the independent claims were to recite a judicial exception, which Applicant denies, each of independent claims recites a practical application that improves the technology of geographical region analysis via a geocoded territory rating system. Further, the claimed subject matter is applied or used in a meaningful way beyond merely linking use to a particular technological environment, such that it is not a drafting effort to monopolize the field of geographical region analysis, let alone monopolize a judicial exception. Indeed, independent claims do not preclude a number of other methods of analyzing geographical regions outside of the specific operations and features recited in independent claims.
As such, each of independent claims is not directed to a judicial exception and thus recites patentable subject matter. For at least this reason, independent claim 1 and 14 and those claims depending respectively therefrom are eligible at Prong 2 of Step 2A.

Examiners response:
The Examiner respectfully disagrees, In Alice, the Supreme Court held that "merely requiring generic computer implementation fails to transform [an] abstract idea into a patent-eligible invention." 134 S.Ct. at 2352. Furthermore, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354-55 (Fed.Cir. 2014), the Courts stated that Alice "made clear that a claim directed to an abstract idea does not move into § 101 eligibility territory by merely requiring generic computer implementation" (internal quotation marks omitted).  Here, the computer and model are merely being used as tools to perform generic data processing, akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and  "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and does not represent an improvement to the tools themselves.  Further, as noted above, the generating of the shapefiles and use of a trained machine learning model is akin to organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).  Further limiting the claims to organize the location data into shapfiles does not render the claims patent eligible under 35 USC 101 as shapefiles are a well-understood routine, and conventional format for storing GIS data, as evident in the prior art (see NPL What is a Shapefile?, Dec. 30, 2015, which discloses “The shapefile format is now a common format for storing vector GIS data. Shapefiles store non-topological vector data along with related attribute data. Developed by Esri, shapefiles are now an open format and is a popular option for data transfer… The shapefile was first introduced in the early 1990s with the debut of ArcView 2.”), again akin to Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).  Here there is no improvement, as its evident that’s its well within the computers capabilities to perform these functions.  The claims are not directed towards an improvement the machine learning model or an improvement in shapefiles technology, but rather using the already trained model as a tool to perform generic data processing to convert the data into the common format of shapefiles, akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 and organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).
For the reasons above, applicant’s arguments are not persuasive.
Applicant argues #3:
Step 2B 
Applicant respectfully submits that the Office improperly triggered analysis under Step 2B and that the claims are eligible under the analysis of Step 2A. However, even assuming arguendo that the claims are directed to a judicial exception, which Applicant denies, the Office failed to show that the claims are not eligible at Step 2B.
The MPEP is explicit that "an examiner should determine that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry." MPEP 2106.05(d). An element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with particular evidence demonstrating the contrary. Id. Nothing in the record supports a finding that any of the features recited in independent claims are widely prevalent or in common use in the industry. This is particularly true when the features recited in independent claims are taken as a whole.
For example, independent claim 1 recites, inter alia, "associating, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model by identifying patterns associated with neighborhoods, and wherein the trained machine learning model is configured to output shapefiles including the geometric shapes, each shape file being associated with a different region profile", independent claim 11 recites, inter alia, "associating, with each sub-region, a collection of coordinate pairs, wherein the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model by identifying patterns associated with neighborhoods, and wherein the trained machine learning model is configured to output shapefiles including the geometric shapes, each shape file being associated with a different region profile", and independent claim 20 recites, inter alia, "associate, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape using the trained machine learning model by identifying patterns associated with the plurality of sub-regions, and wherein the trained machine learning model is configured to output shapefiles including the geometric shapes, each shape file being associated with a different region profile." Nothing supports a finding that these elements are well-understood, routine, or conventional, particularly when taken in context of the claims as a whole.
As such, each of independent claims recite significantly more than a judicial exception and thus recites patentable subject matter. For at least this reason, independent claims and those claims depending respectively therefrom are eligible at Step 2B. 
For at least the reasons detailed above, the claims are eligible under 35 U.S.C. §101. Withdrawal of the rejection and allowance are respectfully requested. Withdrawal of the rejection and allowance are respectfully requested.

Examiners response:
Examiner respectfully disagrees, the steps above in claims 1, 11, and 20 amounts to no more than mere instructions to apply the exception using generic computer components and using the computer and model to perform electronic record keeping tasks, and repetitive calculations, which are well within the capabilities of a computer (see MPEP 2106.05(d)(ii).  Organizing the data into shapefiles fails to amount significantly more than the abstract idea, as this is well known technique for storing, communicating, and organizing GIS data  (see NPL What is a Shapefile?, Dec. 30, 2015, which discloses “The shapefile format is now a common format for storing vector GIS data. Shapefiles store non-topological vector data along with related attribute data. Developed by Esri, shapefiles are now an open format and is a popular option for data transfer… The shapefile was first introduced in the early 1990s with the debut of ArcView 2.”) and well within the computers capabilities to do so.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

For the reasons above, the 101 rejection is hereby maintained.  
	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards an apparatus, method and non-transitory computer-readable medium. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea(s), while varying in scope, is recited in the claims, in claims 1, 11, and 20 in part, by:
Claim 1 recites:
determining, for a geographic region, a plurality of sub-regions, wherein each sub-region of the plurality of sub-regions comprises real properties with a shared profile;
associating, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape by identifying patterns associated with neighborhoods, and output shapefiles including the geometric shapes, each shape file being associated with a different region profile;
associating, with the geographic region, the geometric shapes corresponding to the plurality of sub-regions in the geographic region;
associating, with each geometric shape in the shapefile, a rating factor for the real properties located within the sub-region corresponding to the geometric shape;
storing the geometric shapes and the associated rating factors;
generating, based on the rating factor and for the real properties located within the sub-region, an output; and
providing, based on the geometric shape, the generated output.

Claim 11 recites:
determining, for a geographic region based on geolocation data, a plurality of sub-regions, wherein each sub-region of the plurality of sub-regions comprises real properties with a shared profile;
associating, with each sub-region, a collection of coordinate pairs, wherein the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape by identifying patterns associated with neighborhoods, and output shapefiles including the geometric shapes, each shape file being associated with a different region profile;
receive a request for a recommendation associated with a property, wherein the request includes an address associated with the property;
convert the address to address coordinates comprising a latitude and a longitude, wherein the address coordinates correspond to a geolocation of the property;
match the address coordinates with one of the geometric shapes corresponding to the plurality of sub-regions;
retrieve, based on the one of the geometric shapes, an associated rating factor; and
in response to the request, provide, based on the rating factor, an indication of an available recommendation.

And claim 20 recites
determine, for a geographic region, a plurality of sub-regions, wherein each sub-region of the plurality of sub-regions comprises real properties with a shared profile;
associate, with each sub-region, a collection of coordinate pairs, wherein each coordinate pair comprises a latitude and a longitude, and the collection describes a boundary of a geometric shape corresponding to the sub-region, wherein determining each sub-region comprises determining a customized shape as the geometric shape by identifying patterns associated with the plurality of sub- regions, and output shapefiles including the geometric shapes, each shape file being associated with a different region profile;
associate, with the geographic region, geometric shapes corresponding to the plurality of sub-regions in the geographic region;
associate, with each geometric shape, a timestamp, and a rating factor associated with the timestamp, wherein the rating factor is for a product available for the real properties located within the sub-region corresponding to the geometric shape;
store the geometric shapes, the associated timestamps, and the associated rating factors;
generate, for each geometric shape and based on the rating factor, an output; and
provide, based on the associated timestamp, the generated output.

The steps above in Step 2A Prong 1 under the broadest reasonable interpretation covers fundamental economic principles or practices (including insurance, mitigating risk, and hedging) but for the recitation of generic computer components in that the claims are directed towards determining a rating factor as related to insurance underwriting based on the geolocation data organized into shape files.   That is other than reciting a geocoding application of a geocoded territory rating system, a database, a graphical user interface, a machine learning model, an apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media nothing in the claim elements are directed towards anything other than fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a geocoding application of a geocoded territory rating system, a database, a graphical user interface, a machine learning model, an apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media.  The geocoding application of the geocoded territory rating system, database, graphical user interface, machine learning model, apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  The specification does not provide any indication that the geocoding application of a geocoded territory rating system, database, graphical user interface, machine learning model, apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the geocoding application of a geocoded territory rating system, database, graphical user interface, machine learning model, apparatus comprising a processor and memory unit, and one or more non-transitory computer-readable storage media to perform the steps of  above in claims 1, 11, and 20 amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites receiving a request for a for a recommendation, providing the response, and storing, organizing, updating, and retrieving information from the database to look up the rating factors based location data.  Further limiting the format of the location data to be stored as shapefiles fails to amount to significantly more as shapefiles are a WURC format storing GIS data (see NPL What is a Shapefile?, Dec. 30, 2015, which discloses “The shapefile format is now a common format for storing vector GIS data. Shapefiles store non-topological vector data along with related attribute data. Developed by Esri, shapefiles are now an open format and is a popular option for data transfer… The shapefile was first introduced in the early 1990s with the debut of ArcView 2.”), here the claims are merely using the shapefile format as tool for storing and retrieving data, akin to Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;, see also organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).  The using and training of the machine learning model (as claimed in claim 6) and geocoding application is recited at a highly generic level such that it amounts to merely using the computer, application, and model as a tools to perform generic data processing, akin to performing repetitive calculations (akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values).  Further, the displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-5, 7-10, 14, and 16-19 further define the abstract concept and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas. Claims 6 merely recites training a machine learning model to determine the plurality of sub-regions, this is reciting at a high-level training the model, describing the technical environment in which the idea is being limited to and using the computer to perform repetitive calculations to train the model in a highly generic manner. The use of a user interface in claim 2 is generally linking the use of the judicial exemption to a particular technical computing environment (computers for displaying the results).  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application. Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, method, and non-transitory computer readable medium, while varying in scope, of claims 1, 11, and 20.
The closest art of record, US Patent Application Publication 20190362432 to Trinko, et al., discloses “The color values all the UTM squares 112 are then assembled to create a shape file in a vector format defining polygons having vertices and a particular translucent shading value as determined by the number of crime incidents 110. This shape file creation is indicated at process block 118. The shape file may then be downloaded, as indicated by process block 120 to a GPS user and provides an overlay on existing maps already held in the GPS device and in a format that may be readily interpreted by most GPS systems… It will be understood that the scoring of the images may also be done by computer algorithms using machine learning or the like. It will further be understood that the source of the crime assessment may be indicated to be through the use of proxy sources such as the scoring system described above when actual crime data is not available.”
The closest art of record, US Patent Application Publication 20140310162 to Collins, et al., discloses “Location information may be gathered, managed, stored, and/or otherwise utilized to determine unique geo-referenced locations. The geo-referenced locations may be utilized to inform various processes and decisions such as insurance underwriting, risk assessment, pricing, and risk/loss control. Geo-referenced location information may also be utilized to allow for user-defined or customized value subject data gathering, analysis, and management.”
The closest art of record, WIPO Publication WO 2021/133310 A1 to Oz Sinan, et al., discloses “To be able to observe and interpret the target crop pattern from satellite images, it is necessary to know the phenological stages of each plant species. The soil coverage rates vary during the phenological stages of each crop pattern. Accordingly, the numerical values in the bands in which the reflection values of the different wavelengths of light are recorded in satellite images also change. By knowing these values, it is possible to define the product pattern (determine product signatures). Supervised learning techniques, SVM (support vector machines) and decision trees, are used to implement product recognition and development tracking modules. For this, it is necessary to determine the attributes that can represent the products regionally and create development models by training the system with these attributes collected during the phenological stages of different product types. Digital signatures of product developments have been established by training our system among developmental stage and reference agricultural parcels with known types of products, which were collected from throughout Turkey. Thus, using the product development models obtained, product types were trained for their development characteristics… The system is based on the ideas of making decisions based on up-to-date data and automating agricultural processes using each new satellite image. For this reason, the output formats are designed to be compatible with agricultural information systems in accordance with the common GIS formats and can be opened and examined in other commercial platforms (.shp, .dbf, .tiff etc.).”
The closest art of record, US Patent Application Publication 20210035226 to Dybvik, et al., discloses “In an illustrative embodiment, an automated system performs a multi-level risk exposure analysis for geographic locations, such as property locations. The system may include computing systems and devices for calculating, for locations in a portfolio, risk exposure amounts for an area that includes an insured location and including an analysis radius and identifying regions of interest having risk exposure amounts that exceed predetermined amounts due to combined exposure from a portion of the insured locations. The system may generate a grid of intermediate points that is applied to each region of interest. The system may calculate amounts of risk exposure for each of the intermediate points and retain any intermediate points with risk exposure amounts that exceed the amounts for the insured locations. The system may output a risk exposure analysis based on the risk exposure amounts for the insured locations and intermediate points of interest.”
The closest art of record, Non-patent literature Building Footprints and AI to Akhtar, discloses “AI: An AI runs through input geospatial imagery and performs a trained extraction of information bits from it. These information bits are saved in a standard GIS formats like Shapefles, KML, etc. The information basically consists of vector layers which can be used in various application, products or software. These layers can also be used to create visualizations alone or along with other data layers for analysis and calculations.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694